Title: To Thomas Jefferson from Lancelot Minor, 20 August 1825
From: Minor, Lancelot
To: Jefferson, Thomas


Dear Sir
Louisa
Aug. 20th 1825
Within is a statement of my Account with Mrs Marks.The unimproved state of her land has, and will present any  and I have never had any offer in the way of purchase—I will beg leave  (if it is your wish to sell) to suggest selling it on a Credit of 5 or 7 years the  bonds to carry Interest from the date I suppose the land to be worth at this time from 4 to $5 ⅌ acre. with my best wishes for your happiness I am Sir with much respectL Minor1821.Mrs Ann S. Marks D Lo L MinorMarch 5To ballance due as ⅌ Acct  render Mr Jefferson$2.46OctTo Land Tax paid sheriff of Lousa90.1822ditto ditto90.1823ditto ditto80.1824ditto80.$5.861821Cr. May. 2By Cash Recd of Mr Jefferson$5Ball due L Minor$0.86